Opinion filed October 18, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-12-00277-CR
                                        __________

                     ROCHELLE NICHOLE SIMON, Appellant

                                               V.

                                 STATE OF TEXAS, Appellee


                           On Appeal from the 385th District Court

                                    Midland County, Texas

                                 Trial Court Cause No. CR39969


                           MEMORANDUM OPINION
       Rochelle Nichole Simon has filed a notice of appeal from her conviction for possession
of a controlled substance. Upon reviewing the file in this case, this court notified appellant by
letter dated September 24, 2012, that the trial court had certified that appellant had no right of
appeal and that appellant had waived her right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d). We
requested that appellant respond on or before October 2, 2012, and show grounds to continue the
appeal. We also notified appellant that her notice of appeal was untimely, directed her to file a
motion for extension of time in this court, and informed her that the appeal may be dismissed for
want of jurisdiction. Appellant has not responded or filed a motion for extension. We dismiss
the appeal.
         The papers on file in this court indicate that the sentence was imposed on August 16,
2012, and that the notice of appeal was filed on September 21, 2012. Pursuant to TEX. R.
APP. P. 26.2, the notice of appeal was due to be filed within thirty days after the date the
sentence was imposed in open court. The September 21, 2012 notice of appeal was filed thirty-
six days after sentencing. We have received nothing indicating that the notice of appeal was
timely filed. Furthermore, appellant did not file a motion for extension of time as directed in this
court’s letter and provided for in TEX. R. APP. P. 26.3. Rule 26.3 mandates that the notice of
appeal and the motion for extension must be filed within fifteen days after the deadline for filing
the notice of appeal. Absent a timely notice of appeal or compliance with Rule 26.3, this court
lacks jurisdiction to entertain an appeal. Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108
(Tex. Crim. App. 1993).
         Moreover, the trial court’s certification reflects that appellant has no right of appeal and
also that she waived her right of appeal. Thus, even if appellant had timely perfected an appeal,
her appeal would have been prohibited by Rule 25.2, which provides that an appellate court must
dismiss an appeal without further action when there is no certification showing that the defendant
has the right of appeal. Rule 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.
2006); see Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).
         This appeal is dismissed for want of jurisdiction.


                                                                                  PER CURIAM


October 18, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill.2


         1
           Eric Kalenak, Justice, resigned effective September 3, 2012. The justice position is vacant pending appointment of a
successor by the governor or until the next general election.

         2
             John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  2